Order entered July 3, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00486-CR
                                     No. 05-19-00487-CR

                         ETHAN CHRISTIAN CARLES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                         Trial Court Cause Nos. 070011 & 070012

                                           ORDER
       Before the Court is appellant’s June 28, 2019 motion to extend the time to file his brief.

We GRANT the motion to the extent appellant’s brief shall be due on or before August 5, 2019.


                                                     /s/   LANA MYERS
                                                           JUSTICE